Se declara con lugar la moción sobre modificación de sentencia *970oída hoy con asistencia de las partes, y en su consecuencia se mo-difica la sentencia dictada por este Tribunal en junio 26, 1934, la cual deberá leer como sigue:
"Por los fundamentos consignados en la anterior opinión, se modifica la. sentencia apelada que dictó la Corte de Distrito de Mayagüez ©n marzo 21, 1932, quedando sin efecto la misma en cuanto al pronunciamiento de costas y honorarios, de ahogado, y así modificada se confirma dicha sentencia en sus demás particu-lares.
El Juez Asociado Sr. Córdova Dávila no intervino.”